Case: 22-20064     Document: 00516539612         Page: 1     Date Filed: 11/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 22-20064                     November 9, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Jacquelyn Carmona,

                                                           Plaintiff—Appellant,

                                       versus

   Louis DeJoy, Postmaster General; United States Postal
   Service,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4579


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Jacquelyn Carmona, challenges the dismissal of
   her sex discrimination and failure-to-accommodate claims against her
   employer, Defendants-Appellees the Postmaster General and the United



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20064         Document: 00516539612               Page: 2   Date Filed: 11/09/2022




                                            No. 22-20064


   States Postal Service (“USPS”). Because Carmona has not presented
   sufficient evidence to establish a prima facie case of discrimination or failure
   to accommodate, we AFFIRM.
                                       I.     Background
          Jacquelyn Carmona is a rural mail carrier for USPS. In 2017, Carmona
   found out she was pregnant. She alleges that in December of that year, she
   asked her USPS supervisors for an accommodation based on a letter from her
   doctor stating that during the remainder of her pregnancy she could not lift
   packages heavier than ten pounds or work more than eight hours a day
   without a break. USPS denied her requested accommodation. Plaintiff was
   subsequently placed on leave for the remainder of her pregnancy.
          Carmona testified that from December through March she was on
   paid leave as she used up her remaining annual and sick leave. But she
   testified that her annual and sick leave “ran out shortly before [she]
   delivered” her child, and thus part of her leave was unpaid. Carmona
   returned to work twelve weeks after the birth of her child.
          Carmona sued USPS, alleging that it violated Title VII of the Civil
   Rights Act of 1964 and the Pregnancy Discrimination Act of 1978 by refusing
   to accommodate her and instead placing her on leave. The district court
   granted summary judgment in favor of defendants USPS on Carmona’s sex
   discrimination claim and failure-to-accommodate claim. Plaintiff timely
   appealed.
                                       II.     Discussion
          We review a grant of summary judgment de novo. 1 Summary
   judgment is proper “if the movant shows that there is no genuine dispute as


          1
              Kitchen v. BASF, 952 F.3d 247, 252 (5th Cir. 2020).




                                                 2
Case: 22-20064             Document: 00516539612              Page: 3       Date Filed: 11/09/2022




                                              No. 22-20064


   to any material fact and the movant is entitled to judgment as a matter of
   law.” 2
             Title VII makes it unlawful for an employer “to fail or refuse to hire
   or to discharge any individual, or otherwise to discriminate against any
   individual with respect to his compensation, terms, conditions, or privileges
   of employment, because of such individual’s race, color, religion, sex, or
   national origin.” 3 The Pregnancy Discrimination Act amended Title VII’s
   definition of the term “because of sex” to include “because of or on the basis
   of pregnancy, childbirth, or related medical conditions.” 4 The second clause
   of the Pregnancy Discrimination Act requires that “women affected by
   pregnancy, childbirth, or related medical conditions shall be treated the same
   for all employment-related purposes . . . as other persons not so affected but
   similar in their ability or inability to work.” 5
             A. Sex Discrimination Claim
             When, as is the case here, plaintiff relies on circumstantial evidence to
   prove disparate treatment on the basis of sex, she must satisfy the McDonnell
   Douglas’s burden-shifting framework. 6 Under this framework, plaintiff must
   initially establish a prima facie case of discrimination with evidence that she
   “(1) is a member of a protected group; (2) was qualified for the position at
   issue; (3) was discharged or suffered some adverse employment action by the
   employer; and (4) was replaced by someone outside [her] protected group or



             2
                 Fed. R. Civ. P. 56(a).
             3
                 42 U.S.C. § 2000e-2(a)(1).
             4
                 42 U.S.C. § 2000e(k).
             5
                 Id.
             6
                 Young v. United Parcel Serv., Inc., 575 U.S. 206, 228-29 (2015).




                                                    3
Case: 22-20064            Document: 00516539612              Page: 4       Date Filed: 11/09/2022




                                             No. 22-20064


   was treated less favorably than other similarly situated employees outside the
   protected group.” 7
           In this case, the district court concluded that Carmona failed to
   establish that she suffered from an adverse employment action when USPS
   placed her on leave. We agree. An adverse employment decision refers to
   “an employment decision that affects the terms and conditions of
   employment,” 8 and in the context of discrimination claims, includes only
   “ultimate employment decisions such as hiring, granting leave, discharging,
   promoting, or compensating.” 9
           Both parties agree that under this Court’s precedent in McCoy v. City
   of Shreveport, 10 USPS’s decision to place Carmona on paid leave is not an
   adverse employment action. 11 Plaintiff instead contends that she suffered an
   adverse employment action because she had to use unpaid leave after
   exhausting her accrued paid leave. But as with paid leave, this Court has
   similarly held that being placed on temporary unpaid leave is not an ultimate
   employment decision. 12 Because Carmona has failed to prove that USPS


           7
            Morris v. Town of Indep., 827 F.3d 396, 400 (5th Cir. 2016) (quoting Willis v. Cleco
   Corp., 749 F.3d 314, 319-20 (5th Cir. 2014)).
           8
                Thompson v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014).
           9
                McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (citation omitted).
           10
                Id.
           11
             See id. at 559 (finding that the “district court properly held that placing [plaintiff]
   on paid leave—whether administrative or sick—was not an adverse employment action”).
           12
             See Barricks v. Minyard Food Stores, Inc., No. 98-10147, 1999 WL 47042, *4 (5th
   Cir. 1999) (unpublished) (holding that the “adverse action of which [plaintiff] complains
   was that she was placed on an involuntary medical leave of absence” but that such leave
   “was not an ‘ultimate employment decision’”); Clark v. Charter Commc’ns, L.L.C., 775 F.
   App’x 764, 768 (5th Cir. 2019) (per curiam) (unpublished) (rejecting plaintiff’s argument
   that being placed on unpaid leave was an adverse employment action). Unpublished
   opinions issued in or after 1996 are “not controlling precedent” except in limited




                                                   4
Case: 22-20064           Document: 00516539612            Page: 5       Date Filed: 11/09/2022




                                          No. 22-20064


   took an adverse employment action against her, she “cannot make the
   necessary prima facie case[] of discrimination.” 13
           B. Failure-to-Accommodate Claim
           A plaintiff alleging that the denial of an accommodation violates the
   Pregnancy Discrimination Act can “make out a prima facie case by showing,
   as in McDonnell Douglas, that she belongs to the protected class, that she
   sought accommodation, that the employer did not accommodate her, and
   that the employer did accommodate others ‘similar in their ability or inability
   to work.’” 14 Here, the district court concluded that because plaintiff did not
   present admissible evidence of similarly situated, non-pregnant comparators
   who were treated more favorably, she was unable to carry her prima facie
   burden.
           We similarly find that plaintiff did not present sufficient evidence to
   support the fourth element of her prima facie case that defendants
   accommodated others “similar in their ability or inability to work.” 15
   Carmona has not shown that defendants provided accommodations to other
   USPS rural carriers who similarly were unable to work a full eight-hour day
   and lift objects greater than ten pounds for the same duration as plaintiff. 16



   circumstances, but they “may be persuasive authority.” Ballard v. Burton, 444 F.3d 391,
   401 n.7 (5th Cir. 2006).
           13
                McCoy, 492 F.3d at 557.
           14
                Young, 575 U.S. at 229.
           15
                Id.
           16
             See id. at 224 (noting that for purposes of comparators the language of the statute
   focuses on “nonpregnant persons with similar disabilities”); see also Townsend v. Town of
   Brusly, 421 F. Supp. 3d 352, 363 (M.D. La. 2019) (“The sole basis for comparison under
   Young is the similarity in the physical restrictions of the employee and need for similar
   accommodations.”).




                                                5
Case: 22-20064         Document: 00516539612               Page: 6      Date Filed: 11/09/2022




                                            No. 22-20064


   At most, plaintiff has shown that three of her co-workers were not disciplined
   by USPS management for not completing their routes in certain instances,
   and two co-workers received some unspecified “package assistance” with
   “large packages.” Plaintiff provided no evidence that any of the above
   employees requested the same accommodations as plaintiff or were in
   “nearly identical circumstances” in terms of their inability to perform the
   tasks of a rural mail carrier. 17
            Accordingly, the district court did not err in finding that Carmona
   failed to meet the fourth prong of her prima facie failure to accommodate
   claim.


                                     III.      Conclusion
            For the foregoing reasons and the reasons stated by the district court,
   the judgment of the district court is AFFIRMED.




            17
             See Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009); see also Santos
   v. Wincor Nixdorf, Inc., 778 F. App’x 300, 304 (5th Cir. 2019) (per curiam) (unpublished)
   (holding that plaintiff did not establish her prima facie case because she had “not shown
   that any other Wincor employee was similarly unable to work in the office for the same
   duration and at the same stage of his or her employment.”).




                                                 6